office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 -------------- posts-109638-07 uilc date date to associate area_counsel small_business self-employed third party communication none date of communication not applicable from thomas a luxner chief branch income_tax accounting ------------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend x ------------------------ y --------------------------------- state a -------------------- year ------- year ------- year ------- year ------- dollar_figurea ---------------- b --- c -- posts-109638-07 facts the taxpayers or investors invested in notes issued by x x has been in business as a lender for many years in state a some time before year x’s business expanded to writing sub-prime mortgage loans in state a x sold unsecured and uninsured notes exclusively to state a residents because the company wished to avoid being subject_to federal securities regulations the notes provided for stated_interest at floating rates which was payable monthly or at maturity the notes are numbered listed by series and issued to named holders the notes typically matured in one to five years the investors could either receive interest payments directly or reinvest the interest in new notes x maintained locations that resembled banks tellers took deposits and promised to return money to investors in minutes if needed though x was not a bank or savings and loan association or credit_union and was not supervised by state or federal banking authorities x offered returns greater than those typically offered to bank depositors but commensurate with returns available from corporate bonds x was a legitimate business and was not formed as a fraud upon the investors nor was it part of a tax_avoidance scheme in year x was acquired by y which was primarily engaged in the business of mortgage lending x continued in existence however its direct lending activities were curtailed most of the proceeds of x’s borrowings were loaned to y the market for high-risk mortgages crashed in year and y suffered significant losses y’s business deteriorated as the losses mounted for the next several years y was only able to stay in business by using the cash x generated from the sale of its notes to the public for operating capital as required by local securities law x distributed annual prospectuses to the investors these prospectuses represented that x continued to conduct substantial business of its own and showed x to be solvent by virtue of its loans to y y’s financial condition was not disclosed officers and directors of x and y made public statements misrepresenting the financial condition of x by year y owed more to x’s investors than the company was worth in year the losses forced y and its subsidiaries to cease operations and file for bankruptcy thousands of investors are affected by the bankruptcy with estimated losses of dollar_figurea the liquidation plan for the company has been approved by the bankruptcy court investors received a payout of b cents on the dollar in late year we understand that another payout for c cents on the dollar is expected to be paid also there are other assets to be sold such as x’s building a letter explaining this to creditors was sent by the trustee in addition to the bankruptcy proceeding several people associated with x have been indicted for securities violations under local law several have been imprisoned for posts-109638-07 these violations the president of x pled guilty to counts of securities fraud in year another insider was tried and found guilty on counts of securities fraud in connection with x at least one officer was indicted on criminal charges including obtaining signature or property by false pretenses and breach of trust with fraudulent intent under ------------------------------------------------------------------------------- discussion the memorandum that you have asked us to comment on concluded that theft losses would generally not be allowed rather the losses resulted from the worthlessness of debt securities treated as capital losses under sec_165 of the internal_revenue_code the memorandum based its assessment on a finding that x and y were engaged in legitimate business and suffered losses in the ordinary course of that business the memorandum states that no evidence was presented indicating that money was obtained from the investors by false pretenses or stolen after possession was lawfully obtained the possibility that such evidence might be presented was mentioned in a footnote citing revrul_71_381 1971_2_cb_126 subsequently additional facts relating to the nature of the insiders fraudulent statements and resolution of their securities violations cases have been developed and an insider has been indicted on criminal charges requiring a misappropriation of property as an element of the crime in addition to various statements by insiders downplaying the financial difficulties at x financial statements presenting x as a solvent enterprise were issued to the investors these statements did not contain y’s balance_sheet which would have shown y’s deep insolvency x’s financial statements treated the loans to y as assets at face value the financial statements also indicate that x was engaged in the mortgage business on its own behalf which was no longer true after x was acquired by y thereafter x existed only to raise capital for y however x was in business for many years before these events occurred although these facts establish that a theft occurred it remains a question of fact whether and when a theft occurred with regard to any particular investor and what losses resulted from theft we will briefly summarize the applicable lines of authority theft sec_165 provides that there will be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that in the case of an individual the deduction under subsection a is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business if such losses arise from fire storm shipwreck or other_casualty or from theft sec_1_165-8 of the income_tax regulations provides that the term theft shall be deemed to include but shall not necessarily be limited to larceny embezzlement and robbery posts-109638-07 whether a loss from theft has occurred depends upon the law of the jurisdiction where it was sustained the exact nature of the crime whether larceny or embezzlement or obtaining money under false pretenses swindling or other wrongful deprivations of the property of another is of little importance so long as it amounts to theft 232_f2d_107 5th cir 34_tc_688 acq c b the service has adopted this broad definition of the term theft for purposes of sec_165 revrul_72_112 1972_1_cb_60 held that extortion of a ransom payment from a parent constitutes theft for the purposes of sec_165 revrul_72_112 stated t o qualify as a theft_loss within the meaning of sec_165 of the code the taxpayer needs only to prove that his loss resulted from a taking of property that is illegal under the law of the state where it occurred and that the taking was done with criminal intent in revrul_71_381 the taxpayer was induced to lend money to a corporation by fraudulent financial statements provided by the corporation’s president that did not reflect large liabilities that made the corporation insolvent as a result the president of the corporation was convicted by a court for violating the state securities law by issuing false and misleading financial documents the ruling held that since the money was obtained by false representations constituting a misdemeanor under state law the taxpayer was entitled to a theft_loss deduction reliance by the taxpayer on the misrepresentations and the specific intent to separate the taxpayer from his money through fraud are critical to the ruling’s reasoning thus a loss that is the direct result of fraud or theft is deductible under sec_165 even though the theft is accomplished through a purported borrowing or offer to sell a security commissioner v 37_tc_504 acq 1962_1_cb_4 fraudulent stock subscription is theft revrul_77_215 1977_1_cb_51 kiting checks is theft from the bank revrul_71_381 however the worthlessness of valid debt is not a theft_loss see 292_us_182 even if the debt is worthless because the debtor was the victim of theft rev_rul 1977_2_cb_66 depositors allowed bad_debt deductions when a bank suffered embezzlement the facts of the reviewed memorandum state that several x and y insiders have been convicted of or plead guilty to securities violations under local law ---------------------- --------------------------------------------- it is unlawful for any person in connection with the offer sale or purchase of any security directly or indirectly to employ any device scheme or artifice to defraud make any untrue statement of a material fact or to omit to state a posts-109638-07 material fact necessary in order to make the statements made in the light of the circumstances under which they are made not misleading or engage in any act practice or course of business which operates or would operate as a fraud or deceit upon any person a theft is a loss of property as recognized in the reviewed memorandum not every securities violation is a theft of property since as in the case of the state a statute a loss or taking of property is generally not a required element of securities fraud see 63_tc_736 aff’d without published opinion 523_f2d_1053 5th cir 61_tc_354 aff’d 540_f2d_448 9th cir thus losses on open market transactions are not theft losses even if the market values of the securities were inflated by insiders’ fraud revrul_77_17 1977_1_cb_44 in this case criminal charges have also been brought against at least one officer of y the law in state a provides that obtaining a signature or property by false pretenses with intent to cheat and defraud a person of that property is a crime ------------------------- --------------------------------- state a law also defines as a crime breach of trust with fraudulent intent -------------------------------------------------------- the elements of the latter crime are not delineated in the statute but it has been described as an extension of common_law larceny to situations where possession of the property was obtained lawfully ------------------------------------------------------------ in -------------------------------------- ---------------------------- the state a supreme court stated ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ------------------------------------------------ a loss that results from a change in business conditions is not a loss from theft in 63_tc_736 the taxpayer claimed losses with respect to publicly traded stock bought and sold on the open market as ordinary theft losses due to securities violations by the corporation’s officers the court held that although the officers’ unlawful conduct diminished the value of the taxpayer’s stock there was no specific intent to defraud the taxpayer or acquire his property the court also found that the taxpayer had not demonstrated what portion of the loss suffered on the sale of the stock resulted from the officer’s fraud and what portion was attributable to poor results from the business a determination must be made whether or at what point loans to x no longer represented bona_fide debt a distinguishing characteristic of bona_fide debt is the intention of each party that the money advanced be repaid 321_f2d_598 3d cir aff'g 36_tc_446 412_f2d_974 5th cir 61_tc_367 acq 1974_2_cb_3 the borrower’s intent must be more than a vague hope of repaying the loan cf 50_tc_478 x conducted substantial business for many years issuing notes and repaying debts as they came due it is a question of fact when a loan to x was no longer bona_fide debt but a theft or when the officers’ conduct with regard to the money entrusted to x by the investors amounted to an arrogation of those funds with the intent to deprive the investors of their enjoyment timing of a loss to the extent that you determine that an investor’s losses are the result of the worthlessness of a security under sec_165 the loss occurs when the security is wholly worthless sec_1_165-5 a security becomes worthless when it has no current liquidating value and no potential value 38_bta_1270 aff'd 112_f2d_320 7th cir the determination of worthlessness is a question of fact and the burden of proving worthlessness is on the taxpayers 326_us_287 reh'g 326_us_811 identifiable events establishing worthlessness in this case might include the closing of the bankruptcy case or notice by the trustee that no further distributions would be made to the extent that you determine an investor’s loss results from theft sec_165 and sec_1_165-8 provide that a loss arising from a theft shall be treated as sustained during the taxable_year in which the taxpayer discovers the loss sec_1_165-8 provides that if in the year the taxpayer discovers the loss arising from a theft there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss for which reimbursement may be received is sustained for purposes of sec_165 until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received see also sec_1_165-1 therefore a theft_loss deduction will be barred to the extent that a reasonable prospect of reimbursement exists if the theft_loss exceeds the claim for recovery the excess would be deductible in the year the theft is discovered 61_tc_795 aff'd 521_f2d_786 4th cir if further distributions of uncertain amounts are forthcoming it cannot be ascertained with reasonable certainty whether or not such reimbursement will be received and the loss deduction must be postponed see 74_fedclaims_360 treatment of income taxpayers using the cash_receipts_and_disbursements_method of accounting must include amounts in gross_income when actually or constructively received section posts-109638-07 a this includes amounts representing interest under sec_1_446-2 as well as other returns on investment see premji v commissioner tcmemo_1996_304 aff’d without published opinion 139_f3d_912 10th cir in certain cases involving fraudulent schemes courts have applied the open_transaction doctrine treating payments to taxpayers as a return_of_capital and not ordinary_income these cases state that the payments were not for the use or forbearance of money and thus were not interest but were used to conceal fraud greenberg v commissioner tcmemo_1996_281 kooyers v commissioner tcmemo_2004_281 you have stated that a number of investors have filed amended returns for open years recharacterizing the taxable interest they reported in those years as in hindsight a nontaxable return of principal this was not the case in either greenberg or kooyers where the fraud was discovered before the taxpayer reported the amounts as income the open_transaction doctrine is applied in rare and extraordinary circumstances when recovery is so uncertain so at to prevent treating the transaction as closed 283_us_404 71_tc_998 we believe this treatment is proper for amounts actually or constructively received after the fraud was discovered thus payments made by x in the year the fraud was discovered-like the recoveries paid_by the trustee-are not income unless the taxpayer’s basis is exceeded returns may be amended if an amount was reported as income but was not in fact actually or constructively received see taylor v united_states aftr 2d ustc big_number e d tenn involving phantom income that the taxpayer was falsely told had been earned however the open_transaction doctrine should not be applied retroactively and must yield to the general_rule that each tax_year stands on its own see 282_us_359 see also parrish v commissioner tcmemo_1997_474 aff’d 168_f3d_1098 8th cir premji v commissioner tcmemo_1996_304 which explains constructive receipt in the context of a fraudulent scheme wright v commissioner tcmemo_1989_557 aff’d without published opinion 931_f2d_61 9th cir the proper remedy for taxpayers who have suffered a loss is a deduction cf 292_us_182 the code provides some relief by allowing theft losses to be carried back under sec_172 for purposes of this memorandum we have assumed that the interest in question is not original_issue_discount subject_to the income inclusion rules under sec_1272 and sec_1_1272-1 based on the facts presented to us however it is unclear whether the interest in all cases is not original_issue_discount for example if the interest is payable at maturity on a particular note the interest most likely is original_issue_discount and if so would be includible in the investor’s income as it accrues regardless of whether a payment was actually or constructively received during the tax_year in the case of a note that provides for monthly interest payments the interest may be original_issue_discount because the interest is not qualified_stated_interest within the meaning of sec_1_1273-1 however the facts are insufficient to determine if the interest is qualified_stated_interest see sec_1_1275-2 in the case of a note that has original_issue_discount posts-109638-07 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions thomas a luxner chief branch associate chief_counsel income_tax accounting
